442 S.E.2d 322 (1994)
336 N.C. 306
Ada T. SMITH; Ada Kelly Smith Hines and husband, Lovit Hines, et al.
v.
Sam B. UNDERWOOD, Jr.; Sandra Lee Honeycutt (divorced); et al.
No. 4A94.
Supreme Court of North Carolina.
May 6, 1994.
Bass, Bryant & Moore by John Walter Bryant and William E. Moore, Jr., Raleigh, for petitioner-appellees.
Ward and Smith, P.A. by Ryal W. Tayloe and A. Charles Ellis, Greenville, for respondent-appellant Sam B. Underwood, Jr.
*323 PER CURIAM.
For the reasons stated in the dissenting opinion for the Court of Appeals by John, J., the decision of the Court of Appeals is reversed. The case is remanded to the Court of Appeals for further remand to the Superior Court, Pitt County, for reinstatement of the trial court's order denying, in its discretion, the petition to remove the respondentappellant as a co-trustee of the Ada T. Smith and W.H. Smith Trust.
REVERSED AND REMANDED.